Exhibit 10.1

SEVERANCE AGREEMENT

This Severance Agreement (this “Agreement”) is made and entered into as of this
second day of September, 2008 (the “Effective Date”) by and between Standard
Pacific Corp., a Delaware corporation (the “Company”) and Jeffrey Peterson
(“Executive”).

WHEREAS, the Executive has made a major contribution to the management of the
Company.

WHEREAS, the Company considers the continued availability of Executive’s
services, managerial skills and business experience to be in the best interest
of the Company and its stockholders, and desires to assure the continued
services of Executive on behalf of the Company.

WHEREAS, Executive is willing to remain in the employ of the Company upon the
understanding that the Company will provide him with income security and
benefits in accordance with the terms and conditions contained in this
Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties agree as
follows:

1. Term. Executive’s entitlement to the severance payments described in
Section 4 below is contingent on, among other things, his employment being
terminated by the Company other than for Cause within two years following the
Effective Date. This Agreement will terminate if Executive remains employed by
the Company two years following the Effective Date.

2. No Employment Contract. This Agreement relates solely to the payment of
severance benefits to Executive in the event his employment is terminated
without Cause. This Agreement, including the recitals hereto, shall not be
deemed to create a contract of employment between the Company and Executive, and
shall create no right in Executive to continue in the Company’s employment for
any specific period of time, or to create any other rights in Executive or
obligations on the part of the Company or its subsidiaries, except as expressly
set forth herein. This Agreement shall not restrict the right of the Company to
terminate Executive’s employment at any time for any reason or no reason, with
or without Cause, or restrict the right of Executive to terminate his employment
at any time for any reason or no reason.

3. Cause. As used herein, Cause shall mean the occurrence or existence of any of
the following with respect to Executive:

(a) Executive’s conviction by, or entry of a plea of guilty or nolo contendere
in, a court of competent and final jurisdiction for any crime involving moral
turpitude or any felony;



--------------------------------------------------------------------------------

(b) whether prior to or subsequent to the date hereof, Executive’s willful
engaging in dishonest or fraudulent actions or omissions which results directly
or indirectly in any demonstrable material financial or economic harm to the
Company or its affiliates;

(c) Executive’s willful breach or willful and habitual neglect of his or her
material duties, and such breach or neglect remains uncured for a period of
forty-five (45) days after written notice from the Company;

(d) Executive’s gross misconduct in the performance of his job duties;

(e) the repeated non-prescription use of any controlled substance which in the
reasonable determination of the Board of Directors of the Company (the “Board”)
renders Executive unfit to serve in his or her capacity as an officer or
employee of the Company or its affiliates; or

(f) Executive’s physical destruction of substantial property or assets of the
Company or its affiliates.

4. Payment of Severance. Provided that (i) Executive signs and does not revoke
the Release in the form attached hereto as Exhibit A within 60 days following
the date of his termination of employment, and (ii) Executive complies at all
times with the requirements set forth in Section 5 below, then the Company will
provide the payments and benefits set forth in Sections 4(a)-(f) to Executive if
his employment is terminated for any reason other than for Cause during the term
of this Agreement. If the Release has not become effective within 60 days
following termination of Executive’s employment, then this Agreement will
terminate in its entirety and the parties will have no further rights or
obligations hereunder.

(a) Executive will receive pay in any amount equal to three times his base
salary in effect as of the date of termination, payable in equal monthly
installments over a three-year period commencing upon the effective date of the
Release.

(b) The Company will pay Executive’s COBRA premiums for continued medical,
dental and vision insurance coverage for 12 months provided Executive exercises
his right to such continuation coverage.

(c) Executive shall be entitled to continuation of the Company’s AYCO financial
planning benefit (or any other comparable benefit then utilized by the Company
if AYCO is no longer utilized) for the remainder of the calendar year in which
his termination of employment occurs, including preparation of all tax returns
pertaining to that calendar year.

(d) All options to acquire shares of Company stock and all shares of restricted
Company stock that have not vested as of the date that Executive’s employment
terminates, but which would otherwise vest (i) within six months of the date of
termination or (ii) during the remainder of the calendar year in which
Executive’s employment terminates, whichever period of time is longer, shall,
upon the effective date of the Release, vest effective as of the date
Executive’s employment terminates.

 

2



--------------------------------------------------------------------------------

(e) The Company will extend the time period for Executive to exercise all vested
stock options (including those accelerated options as set forth in Section 4(d)
above) to the date 90 days following December 31 of the year in which
Executive’s employment is terminated or, if earlier, the expiration of the
maximum term of the option.

(f) The Company shall reimburse Executive for outplacement fees not to exceed
Ten Thousand Dollars ($10,000) paid by Executive to a qualified outplacement
agency, for the purpose of assisting Executive to secure reemployment. To the
extent necessary to avoid a violation of Section 409A of the Internal Revenue
Code (the “Code”), such reimbursement shall be effected as follows: up to Five
Thousand Dollars ($5,000) may be paid in the calendar year in which the
termination of employment occurs, and up to Five Thousand Dollars ($5,000) may
be paid in the calendar year following the year in which the termination of
employment occurs. Executive, at his option, may elect payment to him of the
$10,000 in lieu of receiving the outplacement services.

(g) Notwithstanding anything in this Agreement to the contrary, the amount of
any payment or benefit to be received by Executive pursuant to this Agreement or
otherwise which would be subject to the excise tax imposed by Section 4999 of
the Code shall be reduced (but not below zero) by the amount, if any, necessary
to prevent any part of any such payment or benefit received or to be received by
Executive from being subject to such excise tax. In applying this principle, the
reduction shall be made in a manner consistent with the requirements of
Section 409A of the Code, and where two economically equivalent amounts are
subject to reduction but payable at different times, such amounts shall be
reduced on a pro rata basis (but not below zero).

(h) All amounts required to be paid by the Company hereunder shall be subject to
any and all applicable withholdings, including any withholdings for any related
federal, state or local taxes. Executive shall be responsible for any and all
income taxes or other taxes incurred by him as a result of his receipt of any
compensation received from the Company pursuant to the terms of this Agreement.

(i) No severance or other amounts are payable to Executive hereunder if he
voluntarily terminates his employment for any reason, or if his employment is
terminated for Cause.

5. Nondisclosure; Non-Disparagement; Non-Solicitation; Misappropriation of
Corporate Opportunities.

(a) Nondisclosure. Executive acknowledges that in the course of his employment
with the Company, certain factual and strategic information specifically related
to the Company and its affiliates has been disclosed to him in confidence
(“Company Information”). Executive agrees to keep such Company Information
confidential, not to, directly or indirectly, make use of such information on
his own behalf or on behalf of others or for any other purpose, and to return
all tangible forms of such information to the Company upon the termination of
his employment.

 

3



--------------------------------------------------------------------------------

(b) Non-Disparagement. Executive shall not disparage the Company, or its
subsidiaries or affiliates or their respective officers, directors, employees
and agents, or publish, republish, comment upon, or otherwise disseminate:
(i) any claims made by him against the Company; (ii) any other comments
suggesting or otherwise accusing the Company or its subsidiaries or affiliates
or their respective officers, directors, employees and agents of any act of
discrimination, misconduct, other negative behavior or any breach of any
agreements. Nothing in this provision shall be construed to prevent Executive
from filing a claim with a court or in arbitration or giving truthful testimony
pursuant to a valid subpoena or other judicial process.

(c) Non-Solicitation. Without the prior written consent of the Company, for a
period of three (3) years following the termination of his employment, Executive
shall not, directly or indirectly, entice or solicit or seek to induce or
influence any person who is an employee or consultant of the Company or any of
its affiliates, to leave their employment or engagement with the Company or any
of its affiliates.

(d) Misappropriation of Corporate Opportunities. Without the prior written
consent of the Company, Executive, for a period of three (3) years following his
termination of employment, will not solicit, accept or participate in any
business opportunities or transactions made known to him in his capacity as an
employee of, or as a result of his employment by, the Company.

(e) Equitable Relief and Cessation of Severance. Executive agrees that his
violation, or threatened violation, of Sections 5(a), 5(b), 5(c) and 5(d) would
cause irreparable damage to the Company and its affiliates, and that therefore
the Company shall be entitled to an injunction prohibiting Executive from any
such violation or threatened violation. In addition, in the event of a violation
of any of the above provisions, the Company may immediately cease any and all
severance payments and benefits set forth in Section 4 above, and thereafter
will have no further obligation to provide such payments and benefits.

6. Section 409A. Notwithstanding any other provision of this Agreement to the
contrary, severance benefits paid pursuant to Section 4, to the extent of
payments made from the date of termination of Executive’s employment through
March 15 of the calendar year following such termination, are intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury regulations and thus are payable pursuant to the “short-term deferral”
rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations. To the
extent such severance payments are made following said March 15, they are
intended to constitute separate payments for purposes of
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations to the maximum extent
permitted by said provision, with any excess amount being regarded as subject to
the distribution requirements of Section 409A(a)(2)(A) of the Internal Revenue
Code, including, without limitation, the requirement of Section 409A(a)(2)(B)(i)
of the Code that payment be delayed until six (6) months after separation from
service if Executive is a “specified employee” within the meaning of the
aforesaid section of the Code at the time of such separation from service.

 

4



--------------------------------------------------------------------------------

7. No Mitigation. Executive shall not be required to mitigate the amount of any
payments provided for by this Agreement by seeking employment or otherwise, nor
shall the amount of any cash payments or benefit provided under this Agreement
be reduced by any compensation or benefit earned by Executive after his
termination of employment. Notwithstanding the foregoing, if Executive is
entitled, by operation of any applicable law, to unemployment compensation
benefits or benefits under the Worker Adjustment and Retraining Act of 1988
(known as the “WARN” Act) in connection with the termination of his or her
employment in addition to those required to be paid to him or her under this
Agreement, then to the extent permitted by applicable statutory law governing
severance payments or notice of termination of employment, the Company shall be
entitled to offset the amounts payable hereunder by the amounts of any such
statutorily mandated payments.

8. Legal Fees and Expenses. If any dispute arises between the parties with
respect to the interpretation or performance of this Agreement, the prevailing
party in any arbitration or proceeding shall be entitled to recover from the
other party its attorneys fees, arbitration or court costs and other expenses
incurred in connection with any such proceeding.

9. Acknowledgment. Executive represents and agrees that in executing this
Agreement he is relying solely upon his own judgment, belief and knowledge, and
the advice and recommendations of any independently selected counsel, concerning
the nature, extent and duration of his rights and claims. Executive acknowledges
that no other individual has made any promise, representation or warranty,
express or implied, not contained in this Agreement, to induce Executive to
execute this Agreement. Executive further acknowledges that he is not executing
this Agreement in reliance on any promise, representation, or warranty not
contained in this Agreement.

10. Miscellaneous.

(a) Binding on Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of the Company and shall inure
to the benefit of and be binding upon Executive’s heirs, executors,
administrators, successors and assigns.

(b) Arbitration. Executive and the Company acknowledge and agree that any
dispute regarding the application, interpretation or breach of this Agreement
will be subject to final and binding arbitration in Orange County, California
before a single arbitrator who is a retired judge with JAMS and in accordance
with JAMS’ rules for the resolution of employment disputes. Attorneys’ fees,
costs and damages (where appropriate) shall be awarded to the prevailing party
in any dispute, and any resolution, opinion or order of the arbitrator may be
entered as a judgment of a court of competent jurisdiction. This Agreement shall
be admissible in any proceeding to enforce its terms.

(c) Severability. Should any provision of this Agreement be found, held,
declared, determined, or deemed by any arbitrator or court of competent
jurisdiction to be void, illegal, invalid or unenforceable under any applicable
statute or controlling law, the legality, validity, and enforceability of the
remaining provisions will not be affected and the illegal, invalid, or
unenforceable provision will be deemed not to be a part of the Agreement.

 

5



--------------------------------------------------------------------------------

(d) Governing Law. This Agreement shall be in all respects governed by and
interpreted in accordance with the laws of the State of California without
regard to conflict of law principles. This Agreement shall in all cases be
construed as a whole, according to its fair meaning, and not strictly for or
against any party, irrespective of which party drafted this Agreement or any
portions of it. Any uncertainty or ambiguity existing in this Agreement shall
not be interpreted against any party as a result of the manner of the
preparation of this Agreement.

(e) Entire Agreement. This Agreement contains the entire agreement and
understanding between Executive and the Company regarding the matters set forth
herein and replaces all prior agreements, arrangements and understandings,
written or oral. This Agreement cannot be amended, modified, supplemented, or
altered, except by written amendment or supplement signed by Executive and the
Company.

(f) Counterparts. This Agreement may be executed in counterparts, including
facsimile counterparts, each of which shall be deemed to be an original, but all
of which shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile transmission
shall be effective delivery of a manually executed counterpart to this
Agreement.

(g) Notices. Any notice required or permitted by this Agreement shall be in
writing, delivered by hand, or sent by registered or certified mail, return
receipt requested, or by recognized courier service (regularly providing proof
of delivery), addressed to the Board and the Company, at the Company’s then
principal office, or to Executive at the address set forth in the Company’s
records, as the case may be, or to such other address or addresses as any party
hereto may from time to time specify in writing. Notices shall be deemed given
when received.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

STANDARD PACIFIC CORP. By:   /s/ Clay A. Halvorsen   Name:   Clay A. Halvorsen  
Title:   Executive Vice President, General Counsel & Secretary EXECUTIVE /s/
Jeffrey V. Peterson Jeffrey V. Peterson

 

6



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

The undersigned, Jeffrey Peterson (“you”), acknowledges and agrees that your
employment with Standard Pacific Corp. (“the Company”) has been terminated. This
General Release is being executed pursuant to the requirements of that certain
Severance Agreement between the Company and you dated as of
                    , 2008 (the “Agreement”). Terms not otherwise defined herein
shall have the meaning ascribed to them in the Agreement.

You acknowledge and agree as follows:

1. Consideration. This General Release is being provided, as a condition of, and
in consideration for the payments and benefits set forth in the Agreement.

2. General Release. You hereby release and forever discharge the Company, its
predecessors, subsidiaries, affiliates, parent corporations, partnerships,
entities and indemnitees, and each of its and their respective past and present
officers, directors, trustees, agents, consultants, attorneys, partners,
employees and representatives, and their respective successors (the “Released
Parties”), from any and all claims, debts, damages, liabilities, demands,
obligations, costs, expenses, disputes, actions and causes of action of every
nature, whether known or unknown, suspected or unsuspected, which you now hold
or have at any time heretofore owned or held or may at any time own or hold
against the Released Parties or any of them, by reason of your employment or the
termination of your employment, as well as any acts, circumstances, facts,
events or transactions occurring up to and including the date of this Agreement,
including without limitation any claims asserted in, arising out of, relating to
or connected in any way with your employment, including, without limitation,
(i) all claims related to any employment agreement with the Company or any of
its subsidiaries or affiliates, (ii) any rights or claims arising under Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans
With Disabilities Act, the California Fair Employment and Housing Act, the
Employee Retirement Income Security Act, the Age Discrimination in Employment
Act or California Labor Code § 970, (iii) any claim for wages, severance pay,
bonus, commissions, sick leave, vacation pay, holiday pay, and pension benefits,
or (iv) any claim of discrimination or harassment which could have been alleged
by you.

To the extent that the foregoing release runs in favor of persons or entities
not signatories hereto, this release is hereby declared to be made for each of
their express benefits and uses.

3. ADEA. You specifically waive and release all rights, claims, including claims
for attorneys’ fees, demands and causes of action under the Age Discrimination
in Employment Act of 1967 (ADEA), as amended and the Older Workers Benefit
Protection Act. You acknowledge and understand that the release of claims under
ADEA is subject to special waiver protection under 29 U.S.C. § 626(f). In
accordance with that section, you specifically agree you are knowingly and
voluntarily releasing and waiving any right or claims of discrimination under
the ADEA. In particular, you acknowledge and understand the following: (i) you
are not waiving rights or claims for age discrimination under the ADEA that may
arise after the date you sign this Agreement; (ii) you are not waiving your
right to file a complaint or charge with the EEOC or participate in any
investigation or proceeding conducted by the EEOC;

 

7



--------------------------------------------------------------------------------

(iii) you are waiving rights or claims for age discrimination under the ADEA in
exchange for the payments and benefits described herein, which are in addition
to anything of value to which you otherwise are entitled; (iv) you have been
advised to consult with an attorney of your choice before signing this
Agreement, and that you have freely and voluntarily entered into this Agreement
without any threat, coercion, or intimidation by any person; (v) you have been
given the opportunity to take at least twenty-one (21) days to consider whether
to sign this Agreement, although you are not required to wait 21 days; and
(vi) you will have seven (7) days after the date you sign this Agreement within
which to revoke it, and the Agreement shall not become effective or enforceable
as to any party until that revocation period has expired. Any such revocation
shall be in writing and shall be sent by FAX to Clay Halvorsen, 15326 Alton
Parkway, Irvine, CA 92618 , FAX No. (949) 789-1608.

4. Unknown Claims; Waiver of Rights Under California Civil Code §1542, etc. It
is a further condition of the consideration hereof and is the intention of the
Company and you in executing this General Release and in receiving the
consideration called for herein, that this General Release is effective as a
full and final accord and satisfaction and release of all liabilities, disputes,
claims and matters, known or unknown, suspected or unsuspected, that you may
have against the Released Parties by reason of any acts, circumstances or
transactions. In furtherance of this intention, you hereby acknowledge that you
are familiar with California Civil Code Section 1542 and that you hereby waive
the protection of California Civil Code Section 1542, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

You waive and relinquish any right or benefit which you have or may have under
California Civil Code Section 1542, as well as under any other similar state,
federal or foreign statute or rule of law or under any common law principle. In
connection with such waiver and relinquishment, you hereby acknowledge that you
are aware that you, or your attorneys, may hereafter discover claims or facts or
legal theories in addition to or different from those which you now know or
believe to exist with respect to the subject matter of this General Release or
the Released Parties hereto, but that it is your intention hereby to fully,
finally and forever settle and release all of the disputes and differences,
known or unknown, suspected or unsuspected, which do now exist, may exist in the
future, or heretofore have existed, by reason of any acts, circumstances, facts,
events or transactions (i) arising out of your employment or the termination of
your employment , or (ii) occurring before the date of this General Release. You
further acknowledge, understand and agree that there is a risk and possibility
that you may incur or suffer some further loss or damage which is in some way
caused by or attributable to the occurrences or events released herein, but
which are unknown at the time this General Release is executed. You expressly
agree, however, that this General Release and the releases herein shall remain
in effect notwithstanding the discovery or existence of any such additional or
different claims, facts or damages.

Nothing in this General Release shall affect your right to enforce the
provisions of the Agreement to gain the economic and other benefits to which you
are entitled under the Agreement or under the terms of the options or restricted
stock granted to you by the Company.

 

8



--------------------------------------------------------------------------------

Nothing in this General Release shall affect such rights of contribution,
indemnification, or liability insurance coverage (including, without limitation,
D&O insurance coverage) by or through the Company that you would have had if you
had not entered into this General Release.

5. Representations. In executing this General Release, you warrant and represent
that you are the only person or entity having any interest in any of the claims
which are released by you in this General Release. You further represent that
you have not assigned or transferred to any person or entity, either voluntarily
or involuntarily, any claim, cause of action, or right, or any portion of any of
the foregoing, based on, arising out of, or in connection with any matter, fact,
or thing described or set forth in this General Release, including any of the
claims or other matters released herein. You shall indemnify the Released
Parties, defend, and hold them harmless from and against any claims based upon
or arising in connection with any such prior assignment or transfer of any
claims or other matters released herein.

6. Miscellaneous.

(a) Successors. This General Release and each and all of the representations,
warranties and covenants made herein are binding upon the respective parties and
each and all of their respective successors, assigns, heirs and representatives,
and shall inure to the benefit of the Released Parties and each and all of their
respective successors, assigns, heirs and representatives, on the one hand, and
you and each and all of your respective successors, assigns, heirs and
representatives on the other hand.

(b) Knowledge and Consent of Parties. You warrant, represent and acknowledge
that you have read and understand this General Release, that you had an adequate
opportunity to review and consider the terms and that this General Release is
executed voluntarily and without duress or undue influence on the part of or on
behalf of any party hereto. You hereby acknowledge that you have had the right
to be represented in connection with this General Release by counsel of your own
choice, that you have read this General Release and have had an opportunity to
have it fully explained to you by such counsel, and that you are fully aware of
the contents of this General Release and of the legal effect of each and every
provision thereof. You represent that you are executing General Release freely
and voluntarily with full knowledge of its significance and the legal
consequences thereof.

(c) Governing Law and Construction. This General Release shall be in all
respects governed by and interpreted in accordance with the laws of the State of
California without regard to conflict of law principles. This General Release
shall in all cases be construed as a whole, according to its fair meaning, and
not strictly for or against any party, irrespective of which party drafted this
General Release or any portions of it. Any uncertainty or ambiguity existing in
this General Release shall not be interpreted against any party as a result of
the manner of the preparation of this General Release.

(d) Jurisdiction. The parties hereby consent and submit to jurisdiction in
California for purposes of litigating any dispute over the enforcement, breach
or interpretation of this General Release. Each party hereby waives any defense
in such litigation based upon any claim that such party is not subject
personally to the jurisdiction of the court or arbitrator, that such litigation
is brought in an inconvenient forum or that such venue is improper.

 

9



--------------------------------------------------------------------------------

(e) Severability. In the event that any one or more of the provisions contained
in this General Release or in any other instrument referred to herein, shall,
for any reason, be held to be invalid, illegal or unenforceable in any respect,
then to the maximum extent permitted by law, such invalidity, illegality or
unenforceability shall not affect any other provision of this General Release or
any other such instrument.

IN WITNESS WHEREOF, the undersigned, for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, has entered into this
General Release as of                                     , 20    .

   Jeffrey Peterson

 

10